DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 8, 10, 12, 14, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Neufeld (WO 2018/106942A1).

 	With respect to claims 1, 12, 14 Neufeld describes a method for fabricating a multilayer superconducting PCB comprising:  forming a bimetal foil overlying a substrate, bimetal foil includes a first normal metal Cu layer, a superconducting layer of AL, and a second normal Cu layer; etching the second Cu (pages 13, 14, 19, 21).
 	With respect to claims 8 and 10, the bimetal foil is formed over an electrically insulative substrate 206 including a polyimide or PTFE (pages 11, 32; fig. 2A, 2B; claim 16).
 	With respect to claim 16, the method further includes the step of forming the bimetal foil involving at least partially copper-plating the first electrically insulative substrate to form a first copper-plated substrate; at least partially aluminum-plating the first copperplated substrate to form a first aluminum-plated substrate; and at least partially copper-plating the first aluminum-plated substrate to form the first panel (page 4, 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 9, 11, 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neufeld as applied to claims 1, 8, 10, 12, 14, 16 above, and further in view of Luetzow et al. (TW 201734264A).
 	With respect to claims 2-4, 9,11, 13, 15, 17 Neufeld further teaches that suitable copper-compatible etchant to remove the second normal Cu includes a microetch (page 19).  Unlike claimed invention, he doesn’t describe preparing the second normal Cu for etching with cleaning step and rinsing step.  Luetzow describes a method for etching Cu wherein he teaches a pretreatment step or cleaning of the Cu surface with a diluted acid solution having sulfuric acid (claimed water and sulfuric acid) and a surfactant and a step of DI water rinsing to remove any residues and undesired layers (pages 8, 10).  It would have been obvious for one skill in the art before the effective filing date of the invention to pretreating/cleaning the Cu surface with a composition of DI water, sulfuric acid, and a surfactant because Luetzow teaches that, prior to any further processing, such chemicals are used to treat, clean and remove undesired layers, residues on the Cu surface (page 8).
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neufeld and Luetzow as applied to claim 2 above, and further in view of Ellias (CN 85101736A).
 	With respect to claims 5-7, Neufeld doesn’t describe that the microetch includes a tungsten catalyst, stabilizers of 1, 6 hexanediol and sodium hydroxybenzene sulfonate, sulfuric acid, and hydrogen peroxide.  Ellias teaches an etching composition for copper wherein the composition includes a tungsten catalyst, stabilizers of 1, 6 hexanediol and phenol sulfonate (which presents in the form of sodium hydroxybenzene sulfonate: please see Sodium 4-hydroxybenzenesulfonate by PubChem cited below), sulfuric acid, and hydrogen peroxide (abs.; pages 2, 3; claims 1-5, 7, 14, 15, 18).  It would have been obvious for one skill in the art before the effective filing date of the invention to use Elias’ composition for the etching of the Cu because he teaches that this composition has been successfully facilitating in removing the Cu with high efficiency.
PubChem Sodium 4-hydroxybenzenesulfonate is cited showing phenolsulfonate presents in the form of sodium p-phenolsulfonate or Sodium 4-hydroxybenzenesulfonate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/8/2022